Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-10 and 12-16 of the instant application rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over US 10951936 B2 in view of US 20120281115 A1 to Kouncar (hereafter ‘Kouncar’). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:

Instant Application  
US 10951936 B2
1. A method for communication, of video for synchronization, in a portable wearable camera, the method comprising: 

capturing first video data; transmitting, to a wireless hub device, the first video data via a first wireless connection; 



capturing second video data; 

detecting that the first wireless connection has become unable to support full resolution video transmission; 



receiving a request, from the wireless hub device, for the second video data via a second wireless connection; 

capturing third video data; and transmitting, to the wireless hub device, the third video data via the first wireless connection and the second video data via the second wireless connection. 
 




capturing first video data; timestamping the first video data; organizing the first video data using a hash table; transmitting the first video data to a wireless hub device via a first wireless connection; 

capturing second video data; 

detecting that the first wireless connection has become unable to support full resolution video playback; and 





Claim 1 of US 10951936 B2 fails to recite the features of storing the second video data, receiving a request for the second video data via a second wireless connection, and capturing third video data; and transmitting, to the wireless hub device, the third video data via the first wireless connection and the second video data via the second wireless connection, however, the features are known from Kouncar as shown in the 35 USC § 103 rejection of claim 1 below.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the method for synchronizing video of claim 1 of the patent in view of the temporary storage and subsequent transmission of the second and third video data as taught by Kouncar because, “Since the specific use of the video is typically unknown at the time the video is captured, it is desirable to store the video in the highest quality form available” (Kouncar, para [0035]).

Regarding claims 2-3, the additional limitations of claims 2-3 are recited in claim 1 of US 10425570 B2. 



Regarding claim 6, the claims of US 10951936 B2 fails to recite the feature wherein the third video data is transmitted responsive to a detection that the first wireless connection has become able to support full resolution video transmission; however, the feature is known from Kouncar as shown in the 35 USC § 103 rejection of claim 6 below.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the method for synchronizing video of claim 1 of the patent in view of the temporary storage and subsequent transmission of the second and third video data as taught by Kouncar because, “Since the specific use of the video is typically unknown at the time the video is captured, it is desirable to store the video in the highest quality form available” (Kouncar, para [0035]).

Regarding claim 7, the portable wearable camera of claim 7 is rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claim 11 of US 10951936 B2 in view of Kouncar based on the substantially the same reasoning set forth regarding the double patenting rejection of claim 1 above. 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the method for synchronizing video of claim 11 of the patent in view of the temporary storage and subsequent transmission of the second and third video data as taught by Kouncar because, “Since the specific use of the video is typically unknown at the time 

Regarding claims 8-9, the additional limitations of claims 8-9 are recited in claim 11 of US 10425570 B2. 

Regarding claim 10, the additional limitations of claim 10 are recited in claim 18 of US 10425570 B2. 

Regarding claim 12, the claims of US 10951936 B2 fails to recite the feature wherein the third video data is transmitted responsive to a detection that the first wireless connection has become able to support full resolution video transmission; however, the feature is known from Kouncar as shown in the 35 USC § 103 rejection of claim 12 below.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the wearable camera for synchronizing video of claim 11 of the patent in view of the temporary storage and subsequent transmission of the second and third video data as taught by Kouncar because, “Since the specific use of the video is typically unknown at the time the video is captured, it is desirable to store the video in the highest quality form available” (Kouncar, para [0035]).

Regarding claim 13, the wireless hub device of claim 13 is rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claim 11 of US 10951936 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the method for synchronizing video of claim 11 of the patent in view of the temporary storage and subsequent transmission of the second and third video data as taught by Kouncar because, “Since the specific use of the video is typically unknown at the time the video is captured, it is desirable to store the video in the highest quality form available” (Kouncar, para [0035]).

Regarding claims 14-15, the additional limitations of claims 14-15 are recited in claim 11 of US 10425570 B2. 

Regarding claim 16, the additional limitations of claim 16 are recited in claim 18 of US 10425570 B2. 

Claims 5, 11 and 17-20 of the instant application rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over US 10951936 B2 in view of Kouncar, further in view of  US 20090189981 A1 to Siann et al. (hereafter ‘Siann’). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:

Regarding claim 5, the claims of US 10951936 B2 fails to recite the feature wherein the wireless hub device is operable while located within a car; however, the feature is known from Siann as shown in the 35 USC § 103 rejection of claim 5 below.


Regarding claim 11, the claims of US 10951936 B2 fails to recite the feature wherein the wireless hub device is operable while located within a car; however, the feature is known from Siann as shown in the 35 USC § 103 rejection of claim 11 below.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the wearable camera for synchronizing video of claim 11 of the patent in view of a base station integrated into a vehicle as taught by Siann for the recognizable benefit of recording and/or transmitting live audio and video of events in the field (Siann, par. [0065]).

Regarding claims 17-20, the claims of US 10951936 B2 fails to recite the feature wherein the wireless hub device is operable while located within a car, and wherein the car is a law enforcement car, a police car, or a squad car; however, the features are known from Siann as shown in the 35 USC § 103 rejection of claims 17-20 below, respectively.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the wearable camera for synchronizing video of claim 11 of the patent in view of a base station integrated into a vehicle as taught by Siann for the recognizable benefit of recording and/or transmitting live audio and video of events in the field (Siann, par. [0065]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 10-13 and 16-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20120281115 A1 to Kouncar (hereafter ‘Kouncar’) in view of US 20090189981 A1 to Siann et al., (hereafter ‘Siann’).

Regarding claim 1, Kouncar discloses a method for communication, of video for synchronization, 
capturing first video data (video processing system 110 receives video from video source 101, par. [0038], fig. 1. 72); 
transmitting, to a 
 Kouncar fails to teach portable wearable cameras and, although Kouncar teaches communications interface 410 including a wireless interface and input/output ports (par. [0072], 
In analogous art, Siann teaches a video delivery system including a video hub that receives video data wirelessly from one or more wearable cameras (par. [0126], fig. 1C).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kouncar in view of the above teachings of Siann for the recognizable benefit of recording and/or transmitting live audio and video of events in the field (Siann, par. [0065]).
The combined teachings of Kouncar and Siann further disclose:
capturing second video data; detecting that the first wireless connection has become unable to support full resolution video transmission; responsive to the detection, storing the second video data; receiving a request, from the wireless hub device, for the second video data via a second wireless connection (see Kouncar, par. [0088]-[0090] - When the level of bandwidth is not great enough to support transmission of high quality video, SVC layers that enhance the quality of the video are removed and those enhanced layers may be stored for later transmission while reduced quality video containing fewer SVC layers is transmitted. Also para [0093]: the withheld data may be transmitted using a different communication link or a separate method of communication. Therefore the video with removed enhancement layers may be considered as the second video data which is temporarily stored. Also a transmission request is implicit or obvious feature given para [0093] of Kouncar: “there are many different methods for transmitting the data that is removed or withheld during the low bandwidth or low signal strength periods. In some cases, the withheld data may be transmitted using a different communication link or a separate method of communication”); 


Regarding claim 4, modified Kouncar discloses the method of claim 1, and Kouncar further teaches wherein the first wireless connection is more time sensitive than the second wireless connection (para [0093]: the withheld data may be transmitted using a different communication link or a separate method of communication, therefore which may be considered less time sensitive due to a priority of maintaining a real-time, but low resolution, stream of the first video data, par. [0075]).

Regarding claim 5, modified Kouncar discloses the method of claim 1, and Siann further teaches wherein the wireless hub device is operable while located within a car (para [0069]: a base station can be integrated into a vehicle). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kouncar in view of the above teachings of Siann for the recognizable benefit of recording and/or transmitting live audio and video of events in the field (Siann, par. [0065]).



Regarding claim 7, Kouncar discloses a 
a video capture mechanism configured to capture first video data (video processing system 110 receives video from video source 101, par. [0038], fig. 1. 72); 
a transmitter operatively coupled to the video capture mechanism, the transmitter configured to transmit, to a 
Kouncar fails to teach portable wearable cameras and, although Kouncar teaches communications interface 410 including a wireless interface and input/output ports (par. [0072], fig. 4) and also teaches an example of wirelessly transmitting video (par. [0072]), Kouncar does not explicitly teach wirelessly communicating the first video data from the camera as claimed.
In analogous art, Siann teaches a video delivery system including a video hub that receives video data wirelessly from one or more wearable cameras (par. [0126], fig. 1C).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kouncar in view of the above teachings of Siann 
The combined teachings of Kouncar and Siann further disclose:
the video capture mechanism configured to capture second video data (Kouncar: para [0038], [0080] and para [0088]-[0090]: reduced quality video containing fewer SVC layers may be considered as the second video data); 
a receiver and a processor operatively coupled to the video capture mechanism, the receiver and the processor configured to detect that the first wireless connection has become unable to support full resolution video transmission; responsive to the detection, the processor configured to store the second video data in a storage; the receiver configured to receive a request, from the wireless hub device, for the second video data via a second wireless connection (see Kouncar, para [0080] video camera 610 of fig. 6 with processor; also para [0089]: video processing 610 of fig. 6 includes a receiver operable to detect bandwidth state. It would have been an obvious design choice to integrate the bandwidth detection circuity with the camera 601, or to integrate the bandwidth detection circuitry with the wearable camera of Siann (par. [0126] fig. 1C) in order to efficiently use the available bandwidth. Kouncar further teaches, par. [0088]-[0090] - When the level of bandwidth is not great enough to support transmission of high quality video, SVC layers that enhance the quality of the video are removed and those enhanced layers may be stored for later transmission while reduced quality video containing fewer SVC layers is transmitted. Also para Kouncar [0093]: the withheld data may be transmitted using a different communication link or a separate method of communication. Therefore the video with removed enhancement layers may be considered as the second video data which is temporarily stored. Also a transmission request is implicit or obvious feature given para [0093] of Kouncar: “there 
the video capture mechanism configured to capture third video data; and the transmitting configured to transmit, to the wireless hub device, the third video data via the first wireless connection and the second video data via the second wireless connection (para [0090]: “When the RF signal strength increases and returns bandwidth to a value which is above the threshold for a specified period of time, real-time transmission of the high quality video, with one or more additional SVC layers, resumes. In addition, any SVC layers that were stored in step 840 may also be transmitted”; also para [0093]: the withheld data may be transmitted using a different communication link). 

Regarding claim 10-12, the portable wearable camera of claims 10-12 is rejected along the same rationale as the method of claim 4-6, respectively.

Regarding claim 13, Kouncar discloses a wireless hub device for communication, of video for synchronization, the wireless hub device comprising: 
a receiver configured to receive, from a 
Kouncar fails to teach portable wearable cameras and, although Kouncar teaches communications interface 410 including a wireless interface and input/output ports (par. [0072], 
In analogous art, Siann teaches a video delivery system including a video hub that receives video data wirelessly from one or more wearable cameras (par. [0126], fig. 1C).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kouncar in view of the above teachings of Siann for the recognizable benefit of recording and/or transmitting live audio and video of events in the field (Siann, par. [0065]).
The combined teachings of Kouncar and Siann further disclose:
a processor operatively coupled to the receiver, the receiver and the processor configured to detect that the first wireless connection has become able to support full resolution video transmission (see Kouncar, para [0080] video camera 610 of fig. 6 with processor; also para [0089]: video processing 610 of fig. 6 includes a receiver operable to detect bandwidth state. It would have been an obvious design choice to integrate the bandwidth detection circuity with the camera 601, or to integrate the bandwidth detection circuitry with the wearable camera of Siann (par. [0126] fig. 1C) in order to efficiently use the available bandwidth. Kouncar further teaches, par. [0088]-[0090] - When the level of bandwidth is not great enough to support transmission of high quality video, SVC layers that enhance the quality of the video are removed and those enhanced layers may be stored for later transmission while reduced quality video containing fewer SVC layers is transmitted); and
responsive to the detection: the processor configured to generate a request for the second video data; and a transmitter operatively coupled to the processor, the transmitter configured to transmit, to the portable wearable camera, the request for the second video data via a second 

Regarding claim 16-17, the wireless hub device of claims 16-17 is rejected along the same rationale as the method of claims 4-5, respectively.

Regarding claims 18-20, modified Kouncar discloses the method of claim 17, and Siann further teaches wherein the car is a law enforcement car, a police car, or a squad car (para [0069]: “a base station can be integrated into a vehicle such as a LEO vehicle” (LEO standing for Law Enforcement Officer)). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kouncar in view of the above teachings of Siann .

Claims 2, 8, and 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kouncar in view of Siann, further in view of US 20070266169 A1 to Chen et al. (hereafter ‘Chen’).

Regarding claim 2, Kouncar modified by Siann discloses the method of claim 1, but fails to explicitly disclose wherein the first video data, the second video data and the third video data are timestamped using a hash table. 
In analogous art, Chen teaches organizing video data using a hash table (par. [0008], [0021]: media segment location information is stored in a hash table).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and video data of Kouncar and Siann further in view of the above teachings of Chen for the recognizable benefit of improving tracking of media segments in a distributed computing environment (Chen, par. [0008]).

Regarding claim 8, the portable wearable camera of claim 8 is rejected along the same rationale as the method of claim 2.

Regarding claim 14, the wireless hub device of claim 14 is rejected along the same rationale as the method of claim 2.


Claims 3, 9 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kouncar in view of Siann, further in view of US 20150201207 A1 to Yie et al. (hereafter ‘Yie’).

Regarding claim 3, Kouncar modified by Siann discloses the method of claim 1, and Kouncar further teaches wherein the first video data, the second video data and the third video data are synchronizable according to gap synchronization (para [0090]: all of the removed data is eventually received such that the high quality video of the entire period is available and can be reassembled, if needed. Therefore reassembling the video data to include the removed layer meets the broadest reasonable interpretation of gap synchronization).
However, modified Kouncar fails to explicitly disclose the gap synchronization based on one or more timestamps of the first video data, one or more timestamps of the second video data and one or more timestamps of the third video data. 
However, in analogous art, Yie discloses gap synchronization based on one or more timestamps of the first video data, one or more timestamps of the second video data and one or more timestamps of the third video data (para [0024]-[0025], [0096], [0154], [0216]-[0218]: para [0024]-[0025], [0096]: A signaling message for synchronization between the fragmented SVC video contents which are transmitted through the plurality of transmission networks may be transmitted along with the SVC video contents. The signaling message may include clock relation information for synchronization of different types of timestamps. Para [0215]-[0218]: the fragmented SVC video contents are received from the plurality of networks and sychronized based on timestamp information).


Regarding claim 9, the portable wearable camera of claim 9 is rejected along the same rationale as the method of claim 3.

Regarding claim 15, the wireless hub device of claim 15 is rejected along the same rationale as the method of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN R SMITH/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484